J-S08026-22
J-S08027-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ADOPTION OF: K.J.-L.B., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: J.I.B., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1381 MDA 2021

           Appeal from the Decree Entered September 28, 2021
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2021-0136a

 IN RE: ADOPTION OF: K.B.L.B., A      :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: J.I.B., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1382 MDA 2021

          Appeal from the Decree Entered September 28, 2021
 In the Court of Common Pleas of York County Orphans' Court at No(s):
                             2021-0138a

 IN RE: ADOPTION OF: K.J.-L.B., A     :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: K.B.B., FATHER            :
                                      :
                                      :
                                      :
                                      :   No. 1383 MDA 2021

           Appeal from the Decree Entered September 28, 2021
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2021-0136a

 IN RE: ADOPTION OF: K.B.L.B., A      :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
J-S08026-22
J-S08027-22


                                               :
                                               :
    APPEAL OF: K.B.B., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1384 MDA 2021

              Appeal from the Decree Entered September 28, 2021
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                 2021-0138a


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                                FILED: MAY 4, 2022

       Appellants J.I.B. (Mother) and K.B.B. (Father) collectively, (Parents)

appeal1 from the decrees granting the petitions of the York County Office of

Children, Youth and Families (CYF, or the Agency) and involuntarily

terminating their parental rights to their minor children, K.B.L.B. (born June

2019) and K.J.-L.B. (born June 2020) (collectively, the Children), pursuant to

23 Pa.C.S. § 2511(a)(2) and (b). We affirm.

       On January 3, 2021, Parents brought six-month-old K.J.-L.B. to the

emergency room at Hanover Hospital, stating that he had been fussy and

“went limp” when Father picked him up. See Order of Adjudication, 2/8/21,

at 1-3. K.J.-L.B. had one complex skull fracture along the entire length of the


____________________________________________


1 Both Mother and Father filed separate appeals from the decrees involuntarily
terminating their parental rights to the Children. However, both Parents are
represented by Ashley A. Messoline, Esq., on appeal, and their briefs present
identical arguments. Accordingly, we address Mother’s and Father’s appeals
from the decrees terminating their parental rights to K.B.L.B and K.J.-L.B. in
a single memorandum.

                                           -2-
J-S08026-22
J-S08027-22



right side of his skull, and a second fracture from the top-right to top-left side

of his skull.    Id.   After transfer to Hershey Medical Center, K.J.-L.B. was

examined again. Id. The large fracture was a few weeks old, and the smaller

fracture was new.       Id.   K.J.-L.B. had hemorrhaging behind both eyes and

hematomas in his spine, indicative of shaken baby syndrome. Id.

       On January 6, 2021, the orphans’ court issued an order for emergency

protective custody. See Order for Emergency Protective Custody, 1/6/21, at

1. The orphans’ court issued a shelter care order on January 8, 2021 and

placed the Children with a kinship resource parent.2 See Shelter Care Order,

1/8/21, at 1; See Order of Adjudication, 2/8/21, at 1-3.

       Following an adjudicatory hearing on February 8, 2021, the orphans’

court declared the Children dependent and found that K.J.-L.B. was a victim

of child abuse. See Order of Adjudication, 2/8/21, at 3. The Order suspended

visits between Parents and the Children. Id.

       On February 10, 2021, a CYF caseworker completed a home visit with

the family.     See Status Review Order, 4/7/21, at 2.      Mother showed the

caseworker child’s toys, explaining that K.B.L.B. could have dropped the toys

on K.J.-L.B. to cause the injuries. See Status Review Order, 4/7/21, at 2.

Visitation remained suspended. Id.
____________________________________________


2 Maternal Grandparents separately initiated a custody action, in which they
were granted standing, and sought leave to intervene in the instant
dependency matter. See Response to Pet. to Intervene, 5/10/21, at 1-3. At
the time the Children were placed, they had not been approved as potential
kinship foster parents. Id.

                                           -3-
J-S08026-22
J-S08027-22



       On February 21, 2021, Mother and Father were arrested and charged

with aggravated assault – attempt to cause serious bodily injury with extreme

indifference; endangering the welfare of a child; aggravated assault – victim

less than six-years old; and simple assault.3

       On April 7, 2021, the orphans’ court held a status review hearing and

entered an order noting that Mother had admitted that the Parents shook K.J.-

L.B. and demonstrated the movement “rapidly and aggressively,” but the

Parents claimed they did not think they shook the baby hard enough to cause

shaken baby syndrome.           See Status Review Order, 4/7/21, at 1-2.      The

orphans’ court made findings that K.J.-L.B.’s treatment team at Hershey

Medical Center determined that his injuries were the result of non-accidental

blunt force trauma to the skull and were consistent with “a violent amount of

force to [the Child’s] skull by striking it against a hard object and then shaking

his body in the process.” Id. K.J.-L.B. was in the sole care of Mother and

Father at the time the injuries occurred. Id. The injuries were not consistent

with accidental trauma and neither Parent could provide an explanation for

the injuries consistent with the medical findings.     Id.   Visitation remained

suspended. Id.

       At the conclusion of the hearing, the orphans’ court entered a finding of

aggravated circumstances against the Parents, because K.J.-L.B. was the


____________________________________________


3 18 Pa.C.S. §§ 2702(a)(1), 4304(a)(1), 2702(a)(8), and 2701(a)(1),
respectively.

                                           -4-
J-S08026-22
J-S08027-22



victim of physical abuse resulting in serious bodily injury.        See Agg.

Circumstances Order, 4/7/21, at 1-2; N.T. Term. Hr’g, 9/28/21, at 8. The

Order provided that no efforts were to be made to preserve the family and

reunify the Children with their Parents. Id.

       On May 5, 2021, the orphans’ court held a permanency review hearing,

and found that the Parents had been in minimal compliance with the

permanency plan. See Permanency Review Order, 5/4/21, at 1. On June 5,

2021, following a permanency review hearing, the orphans’ court changed the

Children’s permanency goal to adoption. N.T. Term. Hr’g at 9. On June 14,

2021, Maternal Grandparents filed petitions for adoption and petitions to

confirm consent to adoption of the Children. See Pet. for Adoption, 6/14/21,

at 1-3. On July 7, 2021, CYF filed petitions seeking to involuntarily terminate

the parental rights of Mother and Father.

       On September 28, 2021, the orphans’ court held a termination hearing.4

Mother and Father did not attend the hearing because Mother had severe

abdominal pain and was taken to a local hospital. N.T. Term. Hr’g at 5. Mother

was not admitted to the hospital; rather, she was given a note that she could

return to work and follow up with her primary care physician. Id. at 10. The


____________________________________________


4 Gillian Woodward, Esq., represented the Children during the dependency
proceedings as guardian ad litem and appeared at the termination hearing to
argue the Children’s best interests. N.T. Term. Hr’g at 4. Daniel Worley, Esq.,
served as Children’s legal counsel during the termination proceedings, and
appeared at the hearing on their behalf. Id.; see also, e.g., In re Adoption
of K.M.G., 240 A.3d 1218, 1236 (Pa. 2020).

                                           -5-
J-S08026-22
J-S08027-22



court stated on the record that there was no reason Mother could not attend

the hearing in person or remotely. Id.

      Attorney Janine Vinci, representing both Parents at the hearing, filed a

motion for special relief the day before the hearing, requesting a continuance

so that she could present witnesses. Id. at 3-4. She argued that K.J.-L.B.

had a vitamin B deficiency which could have caused a bone density issue,

resulting in the severe injuries. Id. at 4. CYF responded that neither Parent

had requested a continuance prior to the hearing or appealed the adjudication

of dependency or goal change.      Id. at 9.   Accordingly, the circumstances

leading to the placement of the Children, including the finding of child abuse,

were res judicata. Id. at 9. The orphans’ court denied the Parents’ motion

for a continuance. Id. at 14. The orphans’ court incorporated the dependency

records into the termination hearing record, and CYF presented the testimony

of Alexis Torres, a CYF caseworker. Id.

      Ms. Torres testified that she is a reunification and permanency

caseworker for CYF. Id. at 17. As the assigned caseworker for the Children,

she worked with the family for eight months. Id. at 19. As of the date of the

termination hearing, Mother’s and Father’s criminal cases related to the abuse

of K.J.-L.B. remained unresolved. Id. at 19-20.

      Both Mother and Father signed a family service plan.       Id.   Parents’

original goals were to ensure that the Children’s basic needs were being met,

which included cooperating with Early Intervention and attending medical



                                     -6-
J-S08026-22
J-S08027-22



appointments, as well as cooperating with various treatment programs and

evaluations. Id. at 32. Initially the reunification goal was “return to parent

or guardian,” but as noted above, following the aggravated circumstances

determination, the goal was changed to adoption. Id. at 31.

       Beyond completing adult alternatives to violence evaluations, neither

Parent completed any objectives or goals in the plan. Id. at 19-20. Further,

neither Parent provided a required “formal addendum” of the evaluation. Id.

at    39-41.     In   addition,    neither     Parent   followed   through   with   any

recommendations provided in those evaluations. Id. at 34. Nor did either

Parent complete a “threat of harm” evaluation. Id. at 36-42. One of Mother’s

goals was to take her medication as prescribed by medical professionals, but

she indicated to a caseworker that she had stopped taking her medication. Id.

at 36. Mother did not complete a required psychiatric evaluation. Id. at 36-

37.    Neither Parent complied with the goal to complete individual mental

health counseling. Id. at 38-41. Nor did either Parent provide documentation

of parenting classes focusing on discipline, coping skills, and stress

management prior to the termination hearing.5 Id.

       Both Parents were living with the woman who had been Mother’s foster

mother when Mother was a minor but did not provide any documentation of


____________________________________________


5 Although there was some discussion that both Parents had attended
parenting classes and informed Ms. Torres of this fact on the morning of the
termination hearing, they did not provide written documentation showing that
they had completed the parenting classes. N.T. Term. Hr’g at 38-39.

                                           -7-
J-S08026-22
J-S08027-22



their own residence, contribution to household expenses, or lawful source of

income. Id. at 20-22. Neither Parent provided any cards, gifts, or presents

to the Children while the Children were in kinship placement. Id. at 27. Nor

did either Parent request increased visitation with the Children, such that the

last visit for both Parents occurred around January or February of 2021. Id.

at 22-23. Both Parents did contact CYF about the Children’s progress with

dental, medical, or therapeutic services at the beginning of the case, but as

of the date of the involuntary termination hearing, Ms. Torres had not been

contacted by either Parent for “about five months.” Id. at 27-28. Ms. Torres

testified that Mother and Father did not have the parental capacity to care for

the Children. Id. at 30.

       Ms. Torres testified that the Children were not bonded with Mother or

Father. Id. at 24. She testified that there were attempted supervised Zoom

visitations, but the result was chaotic. Id. at 33. K.B.L.B. wanted “nothing

to do with the phone” but would scream and cry if Parents gave attention to

K.J.-L.B. Id. at 33.6 Parents were not able to calm the Children. Id. Ms.

Torres could not specify how many visits occurred. Id. at 35.

       The Children are developmentally on target, and K.J.-L.B. is receiving

physical therapy services due to concerns regarding his mobility. Id. at 29.

Neither of the Children have requested to visit Parents.     Id. at 43.   Both


____________________________________________


6During the COVID-19 pandemic, all supervised visits occurred via Zoom. Id.
at 35.

                                           -8-
J-S08026-22
J-S08027-22



Children have an excellent bond with the resource family and are very close

with them.     Id. at 25.      The Children view the kinship resource family as

parental figures.     Id.    A pre-adoptive resource has been identified for the

Children.7 Id. at 27. In Ms. Torres’ opinion, the Children would not suffer

long-term negative impacts if the orphans’ court granted the petitions to

terminate the Parents’ parental rights. Id. at 30.

       Attorney Worley, as legal counsel for the Children, stated that he had

had the opportunity to meet with them at the kinship home and they seemed

very bonded to the kinship resource.            Id. at 45-46.   He testified that the

Children needed permanency, and that the petitions should be granted. Id.

at 45-46. Attorney Woodward, as guardian ad litem for the Children, also

stated that it was in the Children’s best interests for the petition to be granted.

Id. at 46. At the conclusion of the hearing, the orphans’ court terminated the

parental rights of both Parents pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),

and (b).

       Both   Parents       timely   appealed    and   simultaneously   filed   concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i). The orphans’ court issued a responsive opinion.

       On appeal, Parents raise the following issue for our review:



____________________________________________


7 It is unclear from the record whether the pre-adoptive resource was the
kinship resource family or the Maternal Grandparents, who filed a petition for
consent to adoption. See, e.g., Pet. for Adoption, 6/14/21, at 1-3.

                                           -9-
J-S08026-22
J-S08027-22


      1. Whether the court erred in finding that Children and Youth
      Services proved the elements of 23 Pa.C.S. § 2511(a)(1), (2), (5),
      and (b) through clear and convincing evidence?

Mother’s Brief at 5; Father’s Brief at 5 (formatting altered).

      We begin by stating our standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted). “[T]he trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”    In re Q.R.D., 214 A.3d 233, 239 (Pa.

Super. 2019) (citation omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to




                                      - 10 -
J-S08026-22
J-S08027-22



enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation and quotation marks omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We note

that we need only agree with the orphans’ court as to any one subsection of

Section 2511(a), as well as Section 2511(b), to affirm an order terminating

parental rights.   In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

      Section 2511(a)(2) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (2) The repeated and continued incapacity, abuse, neglect or
         refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for his
         physical or mental well-being and the conditions and causes of


                                     - 11 -
J-S08026-22
J-S08027-22


        the incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

     To satisfy the requirements of [Section] 2511(a)(2), the moving
     party must prove (1) repeated and continued incapacity, abuse,
     neglect or refusal; (2) that such incapacity, abuse, neglect or
     refusal caused the child to be without essential parental care,
     control or subsistence; and (3) that the causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied. The
     grounds for termination are not limited to affirmative misconduct,
     but concern parental incapacity that cannot be remedied.

In re C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019) (citations and quotation

marks omitted).

     Further, this Court has explained:

     The grounds for termination of parental rights under Section
     2511(a)(2), due to parental incapacity that cannot be remedied,
     are not limited to affirmative misconduct.

     Unlike subsection (a)(1), subsection (a)(2) does not emphasize a
     parent's refusal or failure to perform parental duties, but instead
     emphasizes the child’s present and future need for essential
     parental care, control or subsistence necessary for his physical or
     mental well-being. Therefore, the language in subsection (a)(2)
     should not be read to compel courts to ignore a child’s need for a
     stable home and strong, continuous parental ties, which the policy
     of restraint in state intervention is intended to protect. This is
     particularly so where disruption of the family has already occurred
     and there is no reasonable prospect for reuniting it.

     Thus, while sincere efforts to perform parental duties, can
     preserve parental rights under subsection (a)(1), those same
     efforts may be insufficient to remedy parental incapacity under
     subsection (a)(2). Parents are required to make diligent efforts
     toward the reasonably prompt assumption of full parental
     responsibilities. A parent’s vow to cooperate, after a long period
     of uncooperativeness regarding the necessity or availability of
     services, may properly be rejected as untimely or disingenuous.


                                   - 12 -
J-S08026-22
J-S08027-22



In re Z.P., 994 A.2d 1108, 1117-18 (Pa. Super. 2010) (citations omitted and

formatting altered).

      Further, this Court has stressed that “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.”   Interest of D.R.-W., 227 A.3d 905, 914 (Pa.

Super. 2020) (citation omitted and formatting altered).

                               Section 2511(a)(2)

      Parents argue that CYF did not prove by clear and convincing evidence

that the statutory grounds under Section 2511(a)(2) were met. Mother’s Brief

at 16; Father’s Brief at 16. The Parents contend, specifically, that the evidence

was insufficient to prove that the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied, because there is nothing in the record

to support that conclusion.      Id.   Parents argue that the court relied on

outdated information from nearly five months prior to the hearing and used

the wrong standard of proof because it found that Parents were “unlikely” to

remedy their incapacity. Id. at 16-17. Finally, Parents argue that due to the

finding of aggravated circumstances and lack of services provided, it was

“absurd” to expect that they could remedy the incapacity. Id. at 18.

      Prior to examining the merits of Parents’ claim, we must determine

whether they have preserved their claims for purposes of appeal.           While

Parents cite generally to the statute, they make no meaningful citation to, nor

discussion of case law in support of their arguments regarding Subsection



                                       - 13 -
J-S08026-22
J-S08027-22



2511(a)(2).   This Court has held that “[w]here an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that claim

is waived.” In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (citations

omitted); see also Pa.R.A.P. 2119(a) (providing that the argument section of

appellate brief shall contain discussion of issues raised therein and citation to

pertinent legal authorities). Because the Parents have failed to provide any

support or relevant authority supporting their claim of error, we conclude that

this claim is waived. Therefore, on this record, no relief is due.

      However, even if we did not find waiver, the Parents would not be

entitled to relief on the merits. The orphans’ court discussed its findings under

this subsection as follows:

      [I]t is clear from the record that CYF offered clear and convincing
      evidence that the incapacity, abuse, neglect, or refusal by the
      parents have caused the children to be without essential parental
      care necessary for their mental well-being and the conditions and
      causes of the incapacity, abuse, neglect, and refusal will not be
      remedied by the parent. As stated above, K.J.-L.B. suffered abuse
      consistent with shaken baby syndrome. The baby suffered from
      neglect and abuse while in Mother and Father’s care, experiencing
      trauma from physical abuse. Six-month-old K.J.-L.B. presented
      to the emergency room with two skull fractures, one newer and
      one older, a subdural hematoma, retinal hemorrhaging, and
      bleeding around his spine. As a result of this “non-accidental,
      blunt force trauma,” the child may suffer from long-term
      impairment of cognitive, neurological, and ocular functioning.
      Mother and Father’s explanation of how K.J.-L.B. sustained such
      injuries was not consistent with the medical findings. Parents
      asserted that minor child, two-year old K.B.L.B., may be the cause
      of both of the baby’s skull fractures and other injuries. A month



                                     - 14 -
J-S08026-22
J-S08027-22


     into the investigation, Mother and Father admitted that they both
     shake K.J.-L.B. to quiet him.

        On February 10, 2021, [CYF] caseworker completed a home
        visit to the mother and father’s home to review the family
        service plan with the two. During the visit, mother showed
        the caseworker various toys that she thought [K.B.L.B.]
        could have dropped on [K.J.-L.B.’s] head to cause the
        injuries. Mother stated during the home visit that both she
        and father would shake [K.J.-L.B.] to calm him down; she
        demonstrated the shaking movement and moved her body
        left and right rapidly and aggressively. She also indicated
        that they shook in the car seat in the car to calm him down
        too. She said this is the only thing that could have caused
        his brain to bounce around from shaking, but then said she
        didn’t think that was what caused the injuries. As present
        during this discussion and indicated that he had Googled
        how hard one must shake a child to cause these types of
        injuries and that it would have had to have been 40 miles
        per hour and he did not believe they shook him that hard.

     [See Status Review Order, 4/7/21, at 1-2.]

     Mother and Father blame two-year-old [K.B.L.B.] for [K.J.-L.B.’s]
     newest fracture. Mother even made a video of [K.B.L.B.] saying,
     “I boomed baby, I’m sorry.” Also Mother and Father blame
     K.B.L.B. for K.J.-L.B.’s older fracture as well. No objection was
     raised for the admission of these exhibits on the record during the
     Permanency Review hearing on May 5, 2021. An Aggravated
     Circumstances Order was entered on April 7, 2021. Given this,
     no efforts were made to reunify the children with Mother and
     Father. Since Mother and Father continue to blame two-year-old
     K.B.L.B. for his brother’s shaken baby syndrome, it is unlikely that
     the condition and causes of the abuse will be remedied by Mother
     and Father. CYF has provided sufficient evidence . . . that the
     Mother and Father’s incapacity, abuse, neglect, or refusal has
     caused the child to be without essential parental care necessary
     for [their] well-being and the conditions and causes of the abuse,
     neglect, and refusal will not be remedied by Mother or Father.

Orphans’ Ct. Op. at 6-8 (some citations omitted and formatting altered).




                                    - 15 -
J-S08026-22
J-S08027-22



      Were we to reach the merits of this issue, we would find no abuse of

discretion or error of law in the orphans’ court’s conclusion that the Agency

presented clear and convincing evidence to support termination of Parents’

parental rights under Section 2511(a)(2). See T.S.M., 71 A.3d at 267; see

also R.N.J., 985 A.2d at 276. The record reveals that Ms. Torres testified

that an initial family service plan was provided to Parents, and that Parents

did not complete the majority of their goals. See N.T. Term. Hr’g at 35-41.

The sole goal completed was attendance at an anger management evaluation,

but Parents failed to complete the required formal addendum. See id. While

the aggravated circumstances order meant that CYF was not required to

provide services, Parents could have arranged for services on their own but

did not.   See id.   As a result of their failure to follow through with these

recommendations, Ms. Torres testified that neither Parent had the capacity to

care for the Children. See id. at 30.

      Additionally, we agree with the orphans’ court that Parents’ continuing

unwillingness to accept responsibility for K.J-.L.B.’s injuries is troubling and

indicates a continuing incapacity that they are unwilling to remedy. See, e.g.,

Orphans’ Ct. Op. at 6-8. Rather than acknowledging the harm caused to K.J.-

L.B., who was in their sole care, Parents continually minimized the harm to

him or blamed K.B.L.B. for the injuries, despite a finding of abuse and

aggravated circumstances that they did not appeal. Neither Parent appeared

at the termination hearing nor attempted to attend the hearing via Zoom.



                                     - 16 -
J-S08026-22
J-S08027-22



These considerations in combination with Parents’ refusal to complete

parenting classes or other programs to help alleviate safety concerns for the

Children if they were returned to the care of Parents, is sufficient to prove by

clear and convincing evidence such an incapacity and Parents’ unwillingness

to remedy it. See Z.P., 994 A.2d at 1117-18.

      For these reasons, were we to reach the merits, we would conclude that

the orphans’ court properly found that the termination of Parents’ parental

rights best served the needs and welfare of the Children pursuant to Section

2511(a)(2).

                              Section 2511(b)

      We next review the orphans’ court’s conclusion that involuntarily

terminating Mother’s and Father’s parental rights best serves the Children’s

developmental, emotional, and physical needs and welfare pursuant to Section

2511(b), which states:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).




                                     - 17 -
J-S08026-22
J-S08027-22



      “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.” In re

C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (citation omitted). We have

explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, . . . the
      trial court should consider the importance of continuity of
      relationships and whether any existing parent-child bond can be
      severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citations

and quotation marks omitted).         “Common sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268.

      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.” In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008). The question

is whether the bond between the parent and the child “is the one worth saving

or whether it could be sacrificed without irreparable harm to” the child. Id.



                                     - 18 -
J-S08026-22
J-S08027-22



at 764. “Section 2511(b) does not require a formal bonding evaluation” and

caseworkers may offer their opinions and evaluations of the bond. Z.P., 994

A.2d at 1121 (citations omitted).

      In weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of childhood ever in mind. Children are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail, . . . the result, all too often,

is catastrophically maladjusted children.” Id. Finally, we reiterate that the

court may emphasize the safety needs of the child. In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011).

      Parents argue that CYF did not prove by clear and convincing evidence

that termination is in the best interest of the Children. Mother’s Brief at 24;

Father’s Brief at 24. Specifically, they contend that the caseworker was not

able to witness the parent-child relationship in person, and thus, based on the

testimony and evidence presented, it is impossible to conclude that severing

the parent-child bond would be in the best interest of the Children. Id.

      The orphans’ court observed:

      In regard to 23 Pa.C.S. § 2511(b), it is clear from the record that
      CYF offered clear and convincing evidence for the [c]ourt’s
      consideration that the developmental, physical, and emotional
      needs and welfare of the children are best served by terminating
      parental rights. The [C]hildren in this case have no bond with the
      biological parents.

      K.J.-L.B. is now about a year old and has not seen Mother or
      Father for the past eight months. K.B.L.B. has also had no contact
      in the past eight months. The [C]hildren’s caseworker testified


                                     - 19 -
J-S08026-22
J-S08027-22


      that the [C]hildren “have an excellent bond with the resource
      family.” The [C]hildren view the resource parents as their
      parental figures. K.B.L.B. is developmentally on target. He was
      evaluated through Early Intervention and is not in need of
      services. K.J.-L.B. has special needs and is receiving physical
      therapy through Early Intervention for concerns regarding his
      mobility. His other medical needs have been addressed. CYF has
      provided sufficient evidence under 23 [Pa.C.S.] § 2511(b) that the
      termination of parental rights best serves the interest of [the
      Children].

Orphans’ Ct. Op. at 13-14 (citations to the record omitted).

      On this record we agree with the orphans’ court’s finding that the

Children have no bond with the Parents. During visitation with the Parents,

both Children appeared upset and “chaotic,” and throughout the pendency of

the case neither of the Children has inquired about or mentioned either Parent.

See N.T. Term. Hr’g at 33-35. Ms. Torres testified: 1) neither of the Children

has a bond with either Parent; 2) both Children are bonded with their foster

parents; and 3) severance of the bond would not cause long-term harm to the

Children. See id. at 24-25, 30. Thus, it was reasonable for the orphans’ court

to conclude within its discretion that no bond exists. See K.Z.S., 946 A.2d at

762-63; see also Z.P., 994 A.2d at 1121.

      Finally, we note that the record reflects that neither Parent has accepted

responsibility for K.J.-L.B.’s injuries, and that both have continually minimized

or blamed K.B.L.B. for the injuries. See, e.g., Status Review Order, 4/7/21,

at 2. Neither Parent has completed any required program or treatment for

mental health issues, stress management, or parenting, and accordingly, the

safety of the Children cannot be assured. On this record, severance of the


                                     - 20 -
J-S08026-22
J-S08027-22



bond is in the best interests of the Children due to these safety concerns. See

C.D.R., 111 A.3d at 1219.

      For these reasons we conclude that the record supports the orphans’

court’s conclusions that there was no bond between the Children and the

Parents, and that the resource family is fulfilling parental roles for the

Children. Likewise, the record supports the orphans’ court’s determination

that the termination of Mother’s and Father’s parental rights served the best

interests of the Children. See C.L.G., 956 A.2d at 1009-10.

      In sum, we conclude that the orphans’ court did not abuse its discretion

in terminating Mother’s and Father’s parental rights to the Children. See id.

Accordingly, we affirm.

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2022




                                    - 21 -